         Case 1:19-cv-01156-JLS Document 18 Filed 04/23/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 SOBIR ALIEV,

              Plaintiff,

       v.                                               19-CV-1156 (JLS)

 UNITED STATES POSTAL SERVICE,

              Defendant.


                              DECISION AND ORDER

      Pro se Plaintiff Sobir Aliev filed this action against the United States Postal

Service (“USPS”) on August 28, 2019. Dkt. 1. USPS moved to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction and

Rule 12(b)(6) for failure to state a claim. Dkt. 10.

      For the following reasons, Defendant’s motion to dismiss is granted, and

Plaintiff’s complaint is dismissed without prejudice.

                                   BACKGROUND

       Aliev alleges in his complaint that on August 9, 2018, he paid USPS $208.90

to ship a television to his wife. Dkt. 1, at 4. According to the receipt attached to his

complaint, Aliev paid for Priority Mail International service to Uzbekhistan. Dkt. 1,

at 8. The package weighed 40 pounds and eight ounces. Dkt. 1, at 8. This receipt

indicated that the Priority Mail International service included $200 in insurance

and an insurance notice reading: “Save this receipt as evidence of insurance. For

information on filing an insurance claim go to
         Case 1:19-cv-01156-JLS Document 18 Filed 04/23/20 Page 2 of 7




https://www.usps.com/help/claims.htm.” Dkt. 1, at 7-8. Aliev claims that

approximately a year later, his wife had not received the television. Dkt. 1, at 4.

Aliev seeks for his money to be returned—$208.90 for the postal fee and $696.99 as

reimbursement for the television. Dkt. 1, at 4.

      On December 13, 2019, USPS moved to dismiss. Dkts. 10, 11. On February

19, 2020, this Court entered a scheduling order directing Aliev to respond to the

motion to dismiss no later than March 6, 2020. Dkt. 16. This order provided that a

failure to respond to the motion may result in dismissal of Plaintiff’s complaint.

Dkt. 16. To date, Aliev has not responded.

                                    DISCUSSION

I.    LEGAL STANDARDS

      A. Unopposed Motions

      Where the Court is presented with an unopposed motion, “it may not find for

the moving party without reviewing the record and determining whether there is

sufficient basis for granting the motion.” See Haidon v. Budlong & Budlong, LLC,

318 F. Supp. 3d 568, 574-75 (W.D.N.Y. 2018). Where there is a 12(b) motion that

has not been opposed, the Court must review the merits of the motion and

determine whether the movant has carried its burden. See Anderson v. Pedalty, No.

14-CV-00192, 2015 WL 1735192, at *1 (W.D.N.Y. Apr. 16. 2015) (citing Foster v.

Phillips, No. 03 CIV 3629 MBM DF, 2005 WL 2978686, at *3 (S.D.N.Y. Nov. 7,

2005)). This Court is aware that pro se litigants generally are entitled to a liberal




                                           2
         Case 1:19-cv-01156-JLS Document 18 Filed 04/23/20 Page 3 of 7




construction of their pleadings, which should be interpreted to “raise the strongest

arguments that they suggest.” Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996).

      b. Rule 12(b)(1) and 12(b)(6) Motions

      A case is properly dismissed for lack of subject matter jurisdiction under Rule

12(b)(1) when the district court lacks the statutory or constitutional power to

adjudicate it. See Fed. R. Civ. P. 12(b)(1); Makarova v. United States, 201 F.3d 110,

113 (2d Cir. 2000). A plaintiff asserting subject matter jurisdiction has the burden

of proving by a preponderance of the evidence that subject matter jurisdiction

exists. Id.

      To survive a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), a plaintiff must allege facts that—if accepted as true—are sufficient to

“state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

While the complaint need not contain detailed factual allegations, “at a bare

minimum the operative standard requires the plaintiff to provide the grounds upon

which his claim rests through factual allegations sufficient to raise a right to relief

above the speculative level.” Yang Zhao v. Keuka College, 264 F. Supp. 3d 482, 490

(W.D.N.Y. 2017) (quoting Goldstein v. Pataki, 516 F.3d 50, 56-57 (2d Cir. 2008)).

      Where, as here, the defendant moves for dismissal under Rule 12(b)(1), as

well as on other grounds, the court should consider the Rule 12(b)(1) challenge first.

See, e.g., Capellupo v. Webster Cent. Sch. Dist., No. 13-CV-6481 EAW, 2014 WL

6974631, at *2 (W.D.N.Y. Dec. 9, 2014); Frederick v. State, 232 F. Supp. 3d 326, 331



                                            3
         Case 1:19-cv-01156-JLS Document 18 Filed 04/23/20 Page 4 of 7




(W.D.N.Y. 2017) (“A motion questioning the Court’s subject matter jurisdiction

must be considered before other challenges since the Court must have jurisdiction

before it can properly determine the merits of a claim.”).

II. THIS COURT LACKS JURISDICTION OVER PLAINTIFF’S CLAIM

      To the extent that Aliev’s claim against USPS purports to be a common law

tort claim, it must be brought under the Federal Tort Claims Act (“FTCA”). See,

e.g., Morillo v. eBay, 17-CV-4091 (MKB), 2017 WL 6622543, at *3 (E.D.N.Y. Dec. 28,

2017) (collecting cases). It is well-established that “suits against the United States

Postal Service are suits against the United States.” See Lombardi v. United States,

No. 15-CV-1047-A, 2016 WL 1604492, at *1 (W.D.N.Y. Apr. 22, 2016) (citing Dolan

v. U.S. Postal Serv., 546 U.S. 481, 484-85 (2006)). Under the principle of sovereign

immunity, “it is axiomatic that the United States may not be sued without its

consent and that the existence of consent is a prerequisite for jurisdiction.” Gildor

v. U.S. Postal Serv., 179 Fed. App’x 756, 758 (2d Cir. 2006) (quoting U.S. v. Mitchell,

463 U.S. 206, 212 (1983)). Pursuant to the Postal Reorganization Act, the “FTCA”

applies to tort claims arising out of activities of the Postal Service.1 See 39 U.S.C. §

409(c). The FTCA provides a limited waiver of the federal government’s sovereign

immunity against certain tort claims arising out of the conduct of its employees.

See 28 U.S.C. § 1346(b)(1); Devlin v. U.S., 352 F.3d 525, 530 (2d Cir. 2003).




1Plaintiff’s complaint did not cite any statutory basis for his action against USPS.
However, the FTCA is the exclusive means for recovering damages against a federal
agency for injury or loss of property resulting from negligence.

                                           4
         Case 1:19-cv-01156-JLS Document 18 Filed 04/23/20 Page 5 of 7




      But Congress explicitly carved out exceptions to this waiver of sovereign

immunity, including the “postal matter exception,” which preserves sovereign

immunity for claims “arising out of the loss, miscarriage, or negligent transmission

of letters or postal matter.” 28 U.S.C. § 2680(b); Przespo v. U.S. Post Office, 177 F.

Supp. 3d 793, 796 (W.D.N.Y. 2016). According to the Supreme Court in Dolan,

Congress enacted this exception with the intent to retain immunity for “injuries

arising, directly or consequentially, because mail either fails to arrive at all or

arrives late, in damaged condition, or at the wrong address.” Przespo, 177 F. Supp.

3d at 796 (citing Dolan, 546 U.S. at 489).

      In this case, Aliev’s claim is solely for the loss or failed delivery of a package.

This claim falls squarely within the “postal matter exception” to the waiver of

sovereign immunity. Accordingly, to the extent Aliev alleges USPS was negligent in

delivering, handling, or failing to deliver his mail, any such claim is precluded by

the postal matter exception and must be dismissed for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1). See Irons v. U.S. Postal Serv., No. 12-CV-

4508 (KAM), 2012 WL 4344318, at *2 (E.D.N.Y. Sept. 21, 2012).

      Moreover, even in the absence of sovereign immunity, Aliev’s complaint is

also subject to dismissal for lack of subject matter jurisdiction for failure to exhaust

administrative remedies as required under the FTCA. See Thompson v. United

States, 795 Fed. App’x 15, 20 (2d Cir. 2019). This requirement is “jurisdictional and

cannot be waived.” Przespo, 117 F. Supp. 3d at 797; Celestine v. Mount Vernon

Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005). The receipt and other



                                             5
         Case 1:19-cv-01156-JLS Document 18 Filed 04/23/20 Page 6 of 7




attached documents to Aliev’s complaint provide information regarding insurance

coverage and filing claims for lost items. Dkt. 1, at 7-9. However, Aliev has not

indicated that he initiated an inquiry or filed an administrative claim with USPS

prior to initiating this action. Thus, the Court lacks subject matter jurisdiction on

this ground as well and must dismiss the claim pursuant to Rule 12(b)(1).

      Finally, to the extent Aliev’s complaint contains a breach of contract claim,2

such a claim, not barred by sovereign immunity, nevertheless fails on account of

failure to exhaust administrative remedies. See McBride v. U.S. Postal Serv., No.

07-CV-0446 (NG), 2007 WL 1965337, at *2 (E.D.N.Y. June 29, 2007).

      Claims against USPS for the value of the contents of lost mail are permitted

to the extent USPS consents to be liable, as set forth in the postal laws and

regulations. See, e.g., Kaplan v. U.S. Postal Serv., No. 08-CV-6145T, 2010 WL

4116789, at *2 (W.D.N.Y. Oct. 19, 2010). In this case, postal regulations set forth in

the International Mail Manual, and incorporated by reference into the United

States Code of Federal Regulations, govern the liability of the USPS for lost

international mail. Id.; see also Lam v. U.S. Postal Serv., No. 06-CV-0268 JG, 2006

WL 27929199, at *4 (E.D.N.Y. Sept. 25, 2006). But Aliev has not alleged that he

has pursued the administrative avenues provided in these regulations and the

manual, let alone pursued them within the appropriate timeframe, in order to

recover for the loss he alleges. See Djordjevic v. Postmaster General, U.S. Postal


2 Plaintiff’s complaint does not specify whether his claims are tort or contract
claims. Given that Plaintiff is proceeding pro se, this Court will interpret the
complaint liberally and address both types of claims.

                                           6
         Case 1:19-cv-01156-JLS Document 18 Filed 04/23/20 Page 7 of 7




Serv., 911 F. Supp. 72, 75 (E.D.N.Y. 1995) (granting dismissal without prejudice

where the plaintiff had filed an initial inquiry but failed to complete the

administrative process proscribed by USPS regulations). Because Aliev has not

pursued these remedies, and USPS has not conceded that Aliev’s package was lost,

the complaint must be dismissed pursuant to Rule 12(b)(1) for this reason too.


                                   CONCLUSION


      For the foregoing reasons, Defendant’s motion to dismiss (Dkt. 10) is granted,

and Plaintiff’s complaint (Dkt. 1) is dismissed without prejudice. The Clerk is

directed to close the case.



SO ORDERED.

Dated:       April 23, 2020
             Buffalo, New York



                                             s/ John L. Sinatra, Jr.
                                            JOHN L. SINATRA, JR.
                                            UNITED STATES DISTRICT JUDGE




                                           7
